Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 26, 2018

The Court of Appeals hereby passes the following order:

A19A0163. CAFFREY CONSTRUCTION COMPANY et al. v. BENJAMIN
    RAYBURN.

      The Joint Motion to Remand Case to State Board for Approval of Settlement
is hereby GRANTED. Pursuant to OCGA § 34-9-15, the State Board is to consider
whether the parties’ proposed settlement should be approved. If the State Board
determines that the settlement should not be approved, Appellant Employer/Insurer
may reinstate its appeal with this Court.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/26/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.